International Brotherhood of Electrical Workers

Local Union 1547
3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

Justin W. Roberts, Esq.
Serena Green, Esq.

IBEW Local 1547

3333 Denali Street, Suite 200
Anchorage, AK 99503
(907) 272-6571

(907) 777-7255

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF ALASKA

 

 

 

INTERNATIONAL BROTHERHOOD )
OF ELECTRICAL WORKERS, LOCAL
1547, AFL-CIO, ) COMPLAINT TO COMPEL
) ARBITRATION
Plaintiff,
)
VS. Case No.:
ALASKA COMMUNICATION
SYSTEMS HOLDINGS, INC.,
Defendant
STATEMENT OF THE CASE

 

This action is brought pursuant to Section 301 of the Labor Management
Relations Act of 1947 (hereinafter the “LMRA”), 29 U.S.C. § 185, by Plaintiff, a

labor organization representing employees of Defendant, to compel Defendant to

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 1

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 1 of 8

 
International Brotherhood of Electrical Workers

Local Union 1547
3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

 

 

arbitrate a dispute over the interpretation of the parties’ collective bargaining
agreement.
JURISDICTION

1. This action is for a violation of a collective bargaining agreement between an
employer and a labor organization representing employees in an industry affecting
interstate commerce. This action arises under and jurisdiction is conferred on this
Court by section 301 of the Labor Management Relations Act, as amended, 29 U.S.C.
§ 185(c), and 28 U.S.C. § 1331.

VENUE

2. Wenue is appropriate within the District of Alaska under 28 U.S.C. § 1391 and
29 U.S.C. § 185(a) as both the Plaintiff and Defendant have principle offices in the
state of Alaska, the Defendant’s principle place of business is in Alaska, the
collective bargaining agreement at issue was negotiated and signed in the state of
Alaska, and the grievance involves employees of the Defendant located in Alaska as
well as Oregon.

PARTIES

3. Plaintiff, the International Brotherhood of Electrical Workers Local 1547,
AFL-CIO (hereinafter “Local 1547” or “Union”) is a labor organization within the
meaning of Section 301 of the LMRA, 29 U.S.C. § 185, and § 2(5) of the National

Labor Relations Act (hereinafter the “NLRA”) 29 U.S.C. § 152(5).

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 2

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 2 of 8

 
International Brotherhood of Electrical Workers

Local Union 1547
3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

 

 

4. Plaintiffs principle office is located at 3333 Denali Street, Suite 200,
Anchorage, Alaska 99503.

5. Plaintiff represents persons employed by the Defendant.

6. Defendant, Alaska Communications Systems Holdings, Inc., (hereinafter
“Employer,” “Company,” “Alaska Communications” or “ACS”) is a private
corporation which provides telecommunications services and is an employer in an
industry affecting commerce within the meaning of Sections 2(6) of the NLRA and
301 of the LMRA, 29 U.S.C. § 152(6) and 185.

7. Defendant’s corporate headquarters are located at 600 Telephone Avenue,
Anchorage, Alaska 99503.

8. Defendant’s principle place of business is in Alaska.

FACTS
The Collective Bargaining Agreement

9. Local 1547 and ACS are parties to a collective bargaining agreement which
is in effect from January 1, 2018, through December 31, 2023 (hereinafter the
“CBA”). The CBA governs the terms and conditions of employment of a bargaining
unit consisting of certain individuals employed by ACS. A true and correct copy of
the CBA is attached hereto as Exhibit 1.

10. Section 1.9(B) of the collective bargaining agreement provides in relevant

part that: “If the Company purchases or acquired the assets of an entity not signatory

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 3

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 3 of 8

 
International Brotherhood of Electrical Workers
Local Union 1547

3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

 

 

to the IBEW, or the Company creates an Alaskan subsidiary, or obtains controlling
interest in an Alaska-based joint venture or other business, the Company agrees to
extend voluntary recognition to the IBEW upon a showing of IBEW’s majority
support among any group of employees employed by such entities eligible for
representation. Thereafter, such employees shall be integrated by the Parties into
appropriate classifications covered by this Agreement. Voluntary recognition also
will be granted 1f IBEW demonstrates majority support among any employees of the
Company eligible for representation who are not currently in the Bargaining Unit.”
Exhibit 1 at 4.

11.The CBA provides that all contractual disputes must be submitted to binding
arbitration. Exhibit 1 at 13-15.

12. Article IV of the CBA is entitled “Grievance and Arbitration Process.”
Exhibit 1 at 13.

13.Section 4.1 states, “The purpose of this procedure is to provide a means
whereby complaints and grievances may be adjusted or resolved promptly and
fairly.” Exhibit 1 at 13.

14. Section 4.3 defines “grievances” as “disputes or differences arising during the
term of this Agreement between the Company and the Union, or employees so
represented, with respect to interpretation or application of any specific provision of

this Agreement.” Exhibit 1 at 13.

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 4

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 4 of 8

 
International Brotherhood of Electrical Workers
Local Union 1547

3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

 

 

15. Section 4.3(C) provides that, “[iJf the grievance is not resolved by the GRC,
the grievance may be appealed to arbitration provided written notice of such appeal
is given to the Vice President of Human Resources within ten working days
following meeting of the GRC.” Exhibit 1 at 14.

16. Section 4.4 is entitled “Arbitration” and provides the process by which the
parties are to select the arbitrator. Exhibit 1 at 15.

17.Section 4.4(C) states, “The parties agree that the decision or award of the
arbitrator shall be final and binding on each of the parties and that they will abide
thereby, subject to such laws, rules and regulations as may be applicable.” Exhibit
1 at 15.

Grievance ACS 19-02

18.On December 18, 2018, Ronald K. Hook, Regional Director of Region 19 of
the National Labor Relations Board issued a ruling in case 19-RC-226955, in which
he held that “[t]he following employees of the Employer constitute an appropriate
voting group for the purpose of collective bargaining as part of the existing Alaska
Unit described below within the meaning of Section 9(b) of the Act:

Voting Group

All full-time and regular part-time Network Operations Specialists, Senior
Network Operations Specialists, Senior Team Leads, and Senior
Administrative Assistants employed by Alaska Communications Systems

Holdings, Inc. in its Cable Systems Group at its facilities throughout the State
of Oregon and the Diamond D facility in Alaska; but excluding all Cable

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 5

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 5 of 8

 
International Brotherhood of Electrical Workers

Local Union 1547
3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

 

 

Network Operations Supervisors and guards and supervisors as defined in the
Act. Exhibit 2 at 32.

19.On January 28, 2019, the Union requested voluntary recognition of this group
of employees under Section 1.9(B) of the collective bargaining agreement and
attached its demonstration of majority support. Exhibit 3.

20.On January 29, 2019, Alaska Communications refused to grant voluntary
recognition. Exhibit 3.

21.On February 7, 2019, the Union filed a grievance under Sections 1.9 and 5.7
of the collective bargaining agreement, hereinafter referred to as “grievance ACS 19-
02.” Exhibit 4.

22.On April 10, 2019, after proceeding through the grievance steps in the
grievance procedure, the Union provided notice to Alaska Communications that it
was submitting the grievance to arbitration. Exhibit 5.

23.On April 17, 2019, Alaska Communications stated that “the Company
respectfully declines your offer to refer this matter to an arbitrator.” Exhibit 6.

24.0On May 17, 2019, counsel for Alaska Communications stated that “Alaska
Communications will not arbitrate this issue.” Exhibit 7.

25.On May 20, 2019, the Union notified Alaska Communications that, if it did
not agree to arbitrate grievance ACS 19-02 by close of business on Friday, May 24,
the union would file a suit to compel arbitration in federal court and would seek full

costs and attorney fees. Exhibit 8.

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 6

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 6 of 8

 
International Brotherhood of Electrical Workers
Local Union 1547
3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038
(907) 272-6571
(Fax) (907) 777-7255

 

 

CLAIM FOR RELIEF

26. The Union realleges paragraphs 1 through 25 above.

27. Alaska Communications has violated the collective bargaining agreement by
refusing to advance grievance ACS 19-02 to arbitration. This constitutes a violation
of Section 301 of the LMRA, 29 U.S.C. § 185.

28. Sections 4.1 and 4.3 of the collective bargaining agreement provide that all
disputes “with respect to interpretation or application of any specific provision of
this Agreement” must be submitted to arbitration.

29. Whether the Union’s interpretation of sections 1.9 and 5.7 of the collective
bargaining agreement is correct can only be resolved through the dispute resolution
procedure including arbitration, a procedure to which Alaska Communications is
contractually bound.

30.Any procedural arbitrability issues, including arguments regarding the
timeliness of the grievance, should be resolved the arbitrator.

PRAYER FOR RELIEF

31. Assume jurisdiction in this case.

32.Order Alaska Communications to select an arbitrator without delay and
arbitrate grievance ACS 19-02 as provided in Article IV of the collective bargaining

agreement.

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 7

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 7 of 8

 
International Brotherhood of Electrical Workers

Local Union 1547
3333 Denali Street, Suite 200
Anchorage, Alaska 99503-4038

(907) 272-6571
(Fax) (907) 777-7255

33. Award the Union reasonable attorney’s fees, all expenses and costs incurred
in bringing this action.
34. Such further relief as may be just and proper.

Respectfully submitted this 5? 7 day of _D vad , 2019.

Sut

in Roberts, Esq.
Alaska Bar No. 0605023

 

International Brotherhood of Electrical Workers, Local 1547
vs. Alaska Communications Systems Holdings, Inc.
Complaint to Compel Arbitration Page 8

Case 3:19-cv-00160-SLG Document1 Filed 06/06/19 Page 8 of 8

 

 

 
